DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mire et al. (U.S. Pub. No. 2004/0171924), hereinafter “Mire.”

Regarding claim 1, Mire discloses a method for associating a pre-operative plan with position and orientation of a surgical instrument in a surgical navigation system (“A method and system to assist in a selection and planning of procedure and assist in selecting a prosthetic for the procedure” Abstract; “a method of selecting an implant and procedure… planning system may include software integrated into the workstation 36 for planning a procedure” [0157]; “a preoperative or planning screen 404” [0162]; “Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 
providing a pre-operative plan including patient anatomy data (“allow a user such as physician, to graphically see where the instrument 486 is relative to the image of the anatomy and/or nucleus 418” [0202]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient);
obtaining position and orientation of a patient anatomy within the navigation system (“various reference frames may be attached to selected portions of the anatomy, such as the dynamic reference frame 54” [0169]; “allow a user such as physician, to graphically see where the instrument 486 is relative to the image of the anatomy and/or nucleus 418” [0202]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient);
referencing the patient anatomy to a virtual representation of the patient anatomy data in the preoperative plan (“various reference frames may be attached to selected portions of the anatomy, such as the dynamic reference frame 54” [0169]; “during the preoperative stages, the various images may be achieved by obtaining a plurality of images of a patient, such as through various known methods and any appropriate method. In addition, the views may include models, such as a multi-dimensional model or 3-D model, of the selected portion of the anatomy. Therefore, various images, such as plurality of CT, MRI or X-ray images may be used to create the various views 410-414 and may be also used to create two, three, or other dimensional models of the area of interest or an atlas model may be used as well. The various models or images formed of the models may also be used for aligning or selecting an implant during an implant procedure” [0164]; see also Figs. 21-26 depicting virtual representations of the pre-operative anatomy of the patient including models and icons);
obtaining tracking data containing information of position and orientation of a surgical instrument within the navigation system (“Navigating the instrument in block 484 may be performed using any 
generating in separate parts of a split window multiple virtual representations of the surgical instrument relative multiple virtual representations of the pre-operative plan depending on the tracking data (Figs. 22-23 and 25-26 depict a split window with multiple virtual representations of the surgical instrument and pre-operative plan based on the tracking of the instrument and patient anatomy).

Regarding claim 2, Mire discloses at least one display plane for generating the virtual representation of the patient anatomy data is fixed relative at least one dimension of the virtual representation of the surgical instrument or the pre-operative plan, and said generating comprises continuously updating at least one of said virtual representations of the pre-operative plan depending on said tracking data (displaying the position and orientation in the axial, coronal, and sagittal planes of the surgical instrument and patient anatomy during the procedure, [0202]-[0205]; Figs. 22-23 and 25-26 depict a split window with multiple virtual representations of the surgical instrument and pre-operative plan based on the tracking of the instrument and patient anatomy with respect to the axial, coronal, and sagittal plane along axes through the vertebrae).

Regarding claim 3, Mire discloses a plurality of orthogonally arranged display planes are fixed relative at least one dimension of the virtual representation of the surgical instrument or the pre-operative plan, and said generating comprises generating said multiple virtual representations of the surgical instrument relative said plurality of orthogonally arranged display planes and continuously updating the virtual representations of the pre- operative plan in at least one part of said split window depending on said 

Regarding claim 4, Mire discloses obtaining the position and orientation of said at least one display plane based on at least one of a planned position and a planned orientation of an implant component relative said patient anatomy data of said pre-operative plan (“an implant navigation screen 500 may include a plurality of views of the selected portion of the anatomy such as a sagittal plane view 502, a coronal plane view 504 and an axial view 506… an implant instrument 508 may also be graphically illustrated. The implant instrument 508 may also be generally navigated and may include tracking sensors, such as the location sensors 58… may be used to create the graphical view of the implantation instrument 508 in a substantially correct location… a precise location of each portion of the implant instrument may be determined and illustrated on the screen 500” [0206]-[0227]; Figs. 22-23 and 25-26 depict a split window with multiple virtual representations of the implant and pre-operative plan based on the tracking of the instrument and patient anatomy with respect to the axial, coronal, and sagittal plane).

Regarding claim 8, Mire discloses generating the virtual representations of the surgical instrument relative the virtual representations of the pre-operative plan in at least three orientations in three different parts of the split window simultaneously and depending on the tracking data (displaying the position and orientation in the axial, coronal, and sagittal planes of the surgical instrument and patient anatomy during the procedure, [0202]-[0205]; Figs. 22-23 and 25-26 depict a split window with multiple virtual representations of the surgical instrument and pre-operative plan based on the tracking of the 

Regarding claim 9, Mire discloses obtaining orientation settings for at least one part of the split window from the preoperative plan, wherein the orientation setting defines the orientation of at least one virtual representation of the pre-operative plan in at least one part of the split window (“The preoperative or planning screen 404 may include a plurality of images that may be different depending upon a selected procedure. For example, in a spinal procedure, the preoperative display screen 404 may include a plurality of images including a first vertebrae 406 and a second vertebrae 408. The images may include a sagittal plane view 410, a coronal plane view 412 and an axial view 414. The various views may allow for a substantial visualization of an area of interest such as a selected disc 416 that may include a nucleus 418.” [0162]).

Regarding claim 10, Mire discloses an axial representation of the pre-operative plan is generated in a first part of the split window and at least one of a coronal representation and a sagittal representation of the pre-operative plan is generated in at least a second part of the split window and depending on the tracking data (displaying the position and orientation in the axial, coronal, and sagittal planes of the surgical instrument and patient anatomy during the procedure, [0202]-[0205]; Figs. 22-23 and 25-26 depict a split window with multiple virtual representations of the surgical instrument and pre-operative plan based on the tracking of the instrument and patient anatomy with respect to the axial, coronal, and sagittal plane along axes through the vertebrae).

Regarding claim 11, Mire discloses generating an object representation of the patient anatomy data and the virtual representation of the surgical instrument in a first part of the split window depending on the tracking data, and generating a volumetric or grey value representation of the patient anatomy data and the virtual representation of the surgical instrument in a second part of the split window depending on 

Regarding claim 14, Mire discloses a computer program product stored on a computer usable medium comprising: 
computer readable program means for causing a computer to carry out the method of claim 1 when executed (“a method of selecting an implant and procedure… planning system may include software integrated into the workstation 36 for planning a procedure” [0157]; “a preoperative or planning screen 404” [0162]; “Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 486… various instruments may be registered and then tracked within the selected space, such as the patient space to ensure that the location of the instrument is known” [0200]-[0203]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient; see rejection of the method of claim 1).


a surgical navigation module configured to generate a preoperative plan with a virtual representation of patient anatomy data (“a method of selecting an implant and procedure… planning system may include software integrated into the workstation 36 for planning a procedure” [0157]; “a preoperative or planning screen 404” [0162]; “allow a user such as physician, to graphically see where the instrument 486 is relative to the image of the anatomy and/or nucleus 418” [0202]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient); and
a navigation system comprising at least one tracker attachable to an instrument to be tracked (“Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 486… various instruments may be registered and then tracked within the selected space, such as the patient space to ensure that the location of the instrument is known” [0200]-[0203]; see also Figs. 21-26 
a localizer for tracking at least one of position and orientation of said at least one tracker (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]; “the electromagnetic sources or generators may be located within the instrument 52 and one or more receiver coils may be provided externally to the patient 14 forming a receiver coil array similar to the transmitter coil array 46” [0059]; “The navigation system 12 creates a translation map between all points in the radiological image generated from the imaging device 16 and the corresponding points in the patient's anatomy in patient space. After this map is established, whenever a tracked instrument 52 is used, the work station 36 in combination with the coil array controller 48 and the controller 30 uses the translation map to identify the corresponding point on the pre-acquired image, which is displayed on display 10. This identification is known as navigation or localization. An icon representing the localized point or instrument is shown on the display 10, along with five or six degrees of freedom indicia.” [0065]-[0069]; “implant/instrument 52 have a tracking sensor associated therewith in order to identify the location of the tracked device in six degrees of freedom and display it on the display 10. The tracking sensors may be attached directly to implants, attached to the instruments that engage the implants or attach to members extending out from the implants” [0091]; “Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 486… various instruments may be registered and then tracked within the selected space, such as the patient space to ensure that the location of the instrument is known” [0200]-[0203]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient); wherein
the at least one tracker comprises a position transmitter and a tracker interface for attaching the at least one tracker to said instrument (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]; “the electromagnetic sources or generators may be located 
the navigation system is arranged to report tracking data comprising position and orientation of the tracker to the surgical navigation module (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]-[0059]; “The navigation system 12 creates a translation map between all points in the radiological image generated from the imaging device 16 and the corresponding points in the patient's anatomy in patient space. After this map is established, whenever a tracked instrument 52 is used, the work station 36 in combination with the coil array controller 48 and the controller 30 uses the translation map to identify the corresponding point on the pre-acquired image, which is displayed on display 10. This identification is known as navigation or localization. An icon 
the surgical navigation module is configured  to generate tracked position and orientation of the surgical instrument as virtual representations of the surgical instrument relative virtual representations of pre-operative plan in separate parts of a split window depending on said tracking data (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]-[0059]; “The navigation system 12 creates a translation map between all points in the radiological image generated from the imaging device 16 and the corresponding points in the patient's anatomy in patient space. After this map is established, whenever a tracked instrument 52 is used, the work station 36 in combination with the coil array controller 48 and the controller 30 uses the translation map to identify the corresponding point on the pre-acquired image, which is displayed on display 10. This identification is known as navigation or localization. An icon representing the localized point or instrument is shown on the display 10, along with five or six degrees of freedom indicia.” [0065]-[0069]; “implant/instrument 52 have a tracking sensor associated therewith in order to identify the location of the tracked device in six degrees of freedom and display it on the display 10. The tracking sensors may be attached directly to implants, attached to the instruments that engage the implants or attach to members extending out from the implants” [0091]; “Navigating the instrument in block 484 may be performed using any appropriate .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mire as applied to claim 1 above, and further in view of Andersson and Flivik (U.S. Pub. No. 2015/0265362 as sharing the same disclosure as WO2014062125), hereinafter “Andersson.”

Regarding claim 5, Mire discloses generating at least one 3D representation as the virtual representation of the pre- operative plan in part of the split window, and generating at least one 2D representation as the virtual representation of the pre-operative plan in a part of the split window, wherein each of the 3D representation and the 2D representation is generated dependent on the tracking data (“the views may include models, such as a multi-dimensional model or 3-D model, of the selected portion of the anatomy. Therefore, various images, such as plurality of CT, MRI or X-ray images may be used to create the various views 410-414 and may be also used to create two, three, or other dimensional models of the area of interest or an atlas model may be used as well. The various models or images formed of the models may also be used for aligning or selecting an implant during an implant procedure. For example, the models may be moved and the implant aligned along the plurality of planes, such as the coronal or sagittal plane and any other appropriate view, such as an axial view. Alternatively, no model may be made and simply the two, three, or four dimensional images or image data acquired may be used for planning and carrying out the procedure.” [0164]; see also [0051] and [0054]).
However, Mire may not explictly disclose simultaneous display of one 3D representation and one 2D representation.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mire’s disclosure of 2D and 3D representations of the pre-operative plan with Andersson’s teaching that both the 2D and 3D representations may be simultaneously displayed as providing visualization of the anatomy, areas of interest, instruments, and/or implants in the sagittal, axial, and coronal planes as well as the 3D outer surface model affords clear view of tomographic data while allowing the user to orient their perspective of locations within the images in three dimensions. 

Regarding claim 6, Mire discloses generating multi-slice computed tomography data from the patient anatomy data of the pre-operative plan in at least one of said parts of said split window depending on said tracking data (“multi-slice computed tomography (MSCT)… acquire fluoroscopic images may also be used to acquire pre-operative or real-time images or image data of the patient 14” [0054]).
However, Mire may not explictly disclose that the slice data is grey value data.
However, in the same field of endeavor, Andersson teaches the slice data is grey value data (“the 2D views may comprise grey values, displayed as pixel data obtained from a voxel of the 3D volume of scan data” Andersson, [0018], [0040], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the reconstruction of the volumetric or multi-slice 3D/4D data fluoroscopic or CT data into 2D image planes for display in Mire may utilize the Hounsfield scale and intensity projection to display grayscale images as in Andersson to allow the user to visualize soft-tissue and bone contrast when performing surgical or implantation procedures within the body.

Regarding claim 7, Mire discloses continuously generating at least two of grey value data, volumetric data, and object data based on the patient anatomy data of the pre-operative plan and in at least one of said separate parts of said split window depending on said tracking data (“multi-slice computed tomography (MSCT)… acquire fluoroscopic images may also be used to acquire pre-operative or real-time images or image data of the patient 14” [0054]; “generate two-dimensional images that can be converted to three-dimensional volumetric images that can be displayed on the six degree of freedom display 10.” [0054]; “during the preoperative stages, the various images may be achieved by obtaining a plurality of images of a patient, such as through various known methods and any appropriate method. In addition, the views may include models, such as a multi-dimensional model or 3-D model, of the selected portion of the anatomy. Therefore, various images, such as plurality of CT, MRI or X-ray images may be used to create the various views 410-414 and may be also used to create two, three, or other dimensional models of the area of interest or an atlas model may be used as well. The various models or images formed of the models may also be used for aligning or selecting an implant during an implant procedure” [0164]; See Figs. 22-23 and 25-26 depicting display of models, slice planes, and CT/X-ray images).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mire as applied to claim 11 above, and further in view of Groszmann et al. (U.S. Pub. No. 2007/0211927), hereinafter “Groszmann.”

Regarding claim 12, Mire discloses generating the object representation as well as a volumetric or grey value representation of the patient anatomy data and the virtual representation of the surgical instrument in a part of the split window depending on the tracking data (“multi-slice computed tomography (MSCT)… acquire fluoroscopic images may also be used to acquire pre-operative or real-time images or image data of the patient 14” [0054]; “generate two-dimensional images that can be converted to three-dimensional volumetric images that can be displayed on the six degree of freedom display 10.” [0054]; “during the preoperative stages, the various images may be achieved by obtaining a 
However, Mire may not explictly disclose the object representation and the volumetric representation are at least partially offset in an axial direction of the virtual representation of the patient anatomy data.
However, in the same field of endeavor, Groszmann teaches the object representation and the volumetric representation are at least partially offset in an axial direction of the virtual representation (““In three-dimensional fluoro applications and/or other three-dimensional and/or four-dimensional radiological imaging modalities, volumetric datasets may be created by back-projecting multiple two-dimensional fluoroscopic images, for example. Such applications may facilitate method 300, for example, with steps 306, 308, and/or 310 by providing enough information to calculate precise position and orientation offsets between image object position and the tracked object position. When offsets are known, it may also be possible to use them to report system accuracy, or even to use them for on-the fly re-registration (e.g. repeat step 308), for example. This can be used to close the loop (e.g. automatically and/or with user interaction) between the tracked object position and imaged object position information, for example.” Groszmann, [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mire’s disclosure of displaying models, slice planes, and CT/X-ray images of the patient anatomy with Groszmann’s teaching of an offset in three-dimensions (including the axial direction) between object image information and volumetric image information as Groszmann explicrlt states that “Offset data may be employed for accurately registering image data with .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mire as applied to claim 1 above, and further in view of Moctezuma and Sarvestini (U.S. Pub. No. 2007/0175489), hereinafter “Moctezuma.”

Regarding claim 13, Mire discloses at least one tracker of the navigation system (“Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 486… various instruments may be registered and then tracked within the selected space, such as the patient space to ensure that the location of the instrument is known” [0200]-[0203]; see also Figs. 21-26 depicting tracking and display of instrument icons relative to the pre-operative anatomy of the patient);
receiving position and orientation data of a tracker interface being attached to a tracker interface of an attachment component (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]-[0059]; “The navigation system 12 creates a translation map between all points in the radiological image generated from the imaging device 16 and the corresponding points in the patient's anatomy in patient space. After this map is established, whenever a tracked instrument 52 is used, the work station 36 in combination with the coil array controller 48 and the controller 30 uses the translation map to identify the corresponding point on the pre-acquired image, which is displayed on display 10. This identification is known as navigation or localization. An icon representing the localized point or instrument is shown on the display 10, along with five or six degrees of freedom indicia.” [0065]-[0069]; “implant/instrument 52 have a tracking sensor associated therewith in order to identify the location of the tracked device in six degrees of freedom and display it on the display 10. The tracking 
translating the position and orientation data of the tracker interface into position and orientation data of the instrument before generating the virtual representations of the surgical instrument relative the virtual representation of pre-operative plan (“The instrument 52 is equipped with at least one, and may include multiple localization sensors 58.” [0058]-[0059]; “The navigation system 12 creates a translation map between all points in the radiological image generated from the imaging device 16 and the corresponding points in the patient's anatomy in patient space. After this map is established, whenever a tracked instrument 52 is used, the work station 36 in combination with the coil array controller 48 and the controller 30 uses the translation map to identify the corresponding point on the pre-acquired image, which is displayed on display 10. This identification is known as navigation or localization. An icon representing the localized point or instrument is shown on the display 10, along with five or six degrees of freedom indicia.” [0065]-[0069]; “implant/instrument 52 have a tracking sensor associated therewith in order to identify the location of the tracked device in six degrees of freedom and display it on the display 10. The tracking sensors may be attached directly to implants, attached to the instruments that engage the implants or attach to members extending out from the implants” [0091]; “Navigating the instrument in block 484 may be performed using any appropriate navigation system or technique. As discussed above, the tracking sensors 58 may be connected to the instrument 52… may be any appropriate sensors such as optical sensors… a cutting or removing tool may be displayed as an icon 486… various instruments may be registered and then tracked within the selected space, such as the patient space to ensure that the 
However, Mire may not explictly disclose receiving identity data from at least one tracker of the navigation system, said tracker identity data being unique for each tracker in the navigation system; obtaining calibration data defining the position and orientation of a portion of the surgical instrument relative a tracker interface of the attachment component; and using said identity data and calibration data to translate the position and orientation of the tracker interface to the instrument position and orientation. 
However, in the same field of endeavor, Moctezuma teaches receiving identity data from at least one tracker of the navigation system (“Each type of adapter can be encoded with a specific identifier that can be entered into the surgical navigation system 50” Moctezuma, [0051]-[0052]), 
said tracker identity data being unique for each tracker in the navigation system (“Each type of adapter can be encoded with a specific identifier that can be entered into the surgical navigation system 50” Moctezuma, [0051]-[0052]); 
obtaining calibration data defining the position and orientation of a portion of the surgical instrument relative a tracker interface of the attachment component (“surgical tools with the attached universal tracking device can be calibrated and then tracked… In order to provide both position and orientation data for the combination of the surgical tool and the attached universal tracking device, both the position and orientation for each surgical tool and tracking device combination must be calibrated” Moctezuma, [0005]-[0006]); and 
using said identity data and calibration data to translate the position and orientation of the tracker interface to the instrument position and orientation (“surgical tools with the attached universal tracking device can be calibrated and then tracked… In order to provide both position and orientation data for the combination of the surgical tool and the attached universal tracking device, both the position and orientation for each surgical tool and tracking device combination must be calibrated” Moctezuma, [0005]-[0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793